FILED
                             NOT FOR PUBLICATION                             JUN 02 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PAUL BROWN,                                      No. 07-74779

               Petitioner,                       Agency No. A078-497-007

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Paul Brown, a native and citizen of Jamaica, petitions pro se for review of

the Board of Immigration Appeals’ order summarily affirming an immigration

judge’s removal order. We have jurisdiction under 8 U.S.C. § 1252. We review de




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
novo questions of law, Rendon v. Mukasey, 520 F.3d 967, 971 (9th Cir. 2008), and

we deny the petitions for review.

      The record of conviction establishes that Brown was convicted of

“Attempted Possession of Marijuana for Sale,” a felony, in violation of Arizona

Revised Statutes §§ 13-3401, 3405, 3418, 1001, 301, 302, 303, 304, 701, 702,

702.01, and 801. See United States v. Snellenberger, 548 F.3d 699, 702 (9th Cir.

2008) (en banc) (per curiam). The agency properly concluded that “Attempted

Possession of Marijuana for Sale” contains a trafficking element and is therefore an

aggravated felony under 8 U.S.C. § 1101(a)(43)(B). See Rendon, 520 F.3d at 975-

76. Accordingly, the agency did not err in finding Brown removable.

      PETITION FOR REVIEW DENIED.




                                         2                                   07-74779